763 N.W.2d 286 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Troy Tod TROSTLE, Defendant-Appellant.
Docket No. 137551. COA No. 287648.
Supreme Court of Michigan.
April 8, 2009.

Order
On order of the Court, the application for leave to appeal the October 8, 2008 *287 order of the Court of Appeals is considered. We DIRECT the Kent County Prosecuting Attorney to answer the application for leave to appeal within 28 days after the date of this order. The prosecutor shall pay particular attention to the defendant's contention that his sentence constitutes an unjustified upward departure from the sentencing guidelines range.
The application for leave to appeal remains pending.